—Judgment, Supreme Court, Bronx County (Joseph DiFede, J.H.O.), entered on or about December 1, 1997, awarding plaintiff wife a divorce on the ground of cruel and inhuman treatment, a share of the marital property, maintenance and attorney’s fees, unanimously affirmed, without costs.
The wife was properly granted a divorce on the ground of cruel and inhuman treatment upon evidence showing that the husband mistreated her over several years by making false, denigrating accusations, threatening violence and participating in one incident of actual violence, causing the wife to suffer from anxiety, palpitations and chest pain that on more than one occasion required medical treatment (see, Brady v Brady, 64 NY2d 339, 343; Stoothoff v Stoothoff, 226 AD2d 209; Smith v Smith, 206 AD2d 255, lv dismissed 84 NY2d 977). Concerning financial issues, the wife fully rebutted any presumption that certain bank accounts in her name and the names of the children were marital property (see, Lagnena v Lagnena, 215 AD2d 445), and was properly granted maintenance of $300 a month until death or remarriage (see, Harmon v Harmon, 173 AD2d 98, 108; cf., Spencer v Spencer, 230 AD2d 645, 648), and attorney’s fees of $25,000 (see, Wexler v Wexler, 162 AD2d 326). We have considered the husband’s other arguments and find them to be unavailing. Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.